

FORM OF EMPLOYMENT AGREEMENT
Coro Ware Technologies, Inc.


This EMPLOYMENT AGREEMENT ("Agreement") is made and entered into this ___ day of
_____ 2006 effective as of _______, 2006 by and between _____________ (the
"Employee") and CoroWare Technologies, Inc., a Florida corporation (the
"Corporation"). Collectively, the Corporation and the Employee are referred to
herein as the "Parties" and sometimes individually as a "Party."




RECITALS:



 
A.
Corporation is in the primary business of developing, marketing and selling
software engineering solutions for the robotic and general marketplace for use
in the operation of robots and automated systems for the industrial and service
markets as well as enterprise wide software solutions.




 
B.
Employee has substantial experience that the Corporation believes to be valuable
to it.




 
C.
The Corporation desires to employ the Employee and the Employee desires to
accept such employment.



NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and the Employee
do hereby agree as follows:


1. Employment and Duties. On the terms and subject to the job conditions set
forth in this Agreement, the Corporation shall employ the Employee as the
______, and to perform such duties as are consistent with such position as may
be assigned, from time to time, by the president of the Corporation and to
render such additional services and discharge such other responsibilities as the
Corporation may, from time to time, stipulate.


2. Performance. The Employee accepts the employment described in Paragraph 1 of
this Agreement and agrees to devote all of his business time and efforts to the
faithful and diligent performance of the services described therein, including
the performance of such other services and responsibilities as the Corporation
may, from time to time, stipulate.


3. Term. The term of employment under this Agreement is effective as of
________, 2006 (the "Commencement Date") and shall remain in effect for a period
of one (1) year from the date Employee first became an Employee, ending on
_______ (the “Termination Date”) (and each subsequent one year anniversary, if
extended, as provided herein shall also be referred to herein as a Termination
Date) unless sooner terminated hereunder (the "Employment Period"). This
Agreement shall be automatically extended each year for an additional one (1)
year period unless terminated by either party by giving written notice to the
other no less than sixty (60) days prior to the Termination Date.


--------------------------------------------------------------------------------





4.  Compensation.


a. Salary. During the Term, the Corporation shall pay the Employee a salary in
the amount of ___________________ Dollars ($________) per month. payable monthly
in accordance with regular payroll practices.


b. Bonus. Employee shall be entitled to an annual incentive bonus for the first
twelve month period of employment based on sales of no less than $1.9 Million
for that twelve month period of employment. If the Corporation achieves sales of
$1.9 million, Employee shall receive a bonus equal to 10% of salary. For each
$75,000 in excess of $1.9 million, Employee shall receive an additional bonus of
1% of salary up to a maximum of an additional 10% of salary for a total of 20%
of salary. Such bonus shall be payable only upon declaration by the Board of
Directors.


c. Stock Options. Innova Holdings, Inc., parent corporation to the Corporation,
shall grant _______ stock options in the first year of employment only to the
Employee pursuant to the Stock Option Plan of Innova Holdings, Inc. at an
exercise price of $0.018 per share. All options shall vest annually from the
grant date over a three year period and shall terminate on the tenth anniversary
of the date of grant. Thereafter, the grant of additional options, if any, shall
be in the sole discretion of the Board of Directors of Innova Holdings, Inc.


d. Vacation. The Employee shall have 10 days of paid vacation in each twelve
month period earning such vacation pro-rata during the twelve month employment
period beginning on the Commencement Date.


5. Benefits. The Employee shall be eligible for such benefits as are offered to
other Employees of Innova Holdings, Inc. in similar positions and on such terms
as the Corporation shall determine in its sole discretion which as of the
current date includes an Employee medical program which includes health, dental
and vision coverage.


6. Location. The Employee shall perform the duties required of him at the office
of the Corporation located in the state of Washington as designated by the
Corporation or at such other locations as the Corporation may specify from time
to time.


7. Surrender of Properties. Upon termination of the Employee's employment with
the Corporation, regardless of the cause therefore, the Employee shall promptly
surrender to the Corporation all property provided Employee by the Corporation
for use in relation to Employee’s employment, and, in addition, the Employee
shall surrender to the Corporation any and all business plans, marketing, sales,
system integrators, production, financial and tax records, accounting and budget
work papers, correspondence relating to SEC or legal matter, any other materials
related to financial or SEC matters, sales materials, lists of customers and
prospective customers, price lists, files, patent applications, records, models,
software files, customer documentation, CoroWare internal or confidential
documentation, listings, copies of Windows® software, or other materials and
information of or pertaining to the Corporation or its customers or prospective
customers or the products, business, and operations of the Corporation.


--------------------------------------------------------------------------------


 
8. Confidentiality of Information; Duty of Non-Disclosure.


(a) The Employee acknowledges and agrees that Employee’s employment by the
Corporation under this Agreement necessarily involves Employee’s understanding
of and access to certain trade secrets and confidential information pertaining
to the business of the Corporation. Accordingly, the Employee agrees that at all
times after the date of this Agreement Employee will not, directly or
indirectly, without the express written consent of the Corporation, disclose to
or use for the benefit of any person, corporation or other entity, or for
Employee any and all files, trade secrets or other confidential information
concerning the internal affairs of the Corporation, including, but not limited
to, information pertaining to its trade secrets, business plans, clients,
services, products, earnings, finances, manufacturing, operations, suppliers,
methods or other activities, including without limitation its overseas network
of suppliers and other relations, methods, distribution system or other
activities ("Proprietary Information"); provided, however, that the foregoing
shall not apply to information which is of public record or is generally known,
disclosed or available to the general public or the industry generally. Further,
the Employee agrees that Employee shall not, directly or indirectly, remove or
retain, without the express prior written consent of the Corporation, and upon
termination of this Agreement for any reason shall return to the Corporation,
any figures, calculations, letters, papers, records, computer disks, computer
print-outs, lists, documents, instruments, drawings, designs, programs,
brochures, sales literature, business plans or any copies thereof, or any
information or instruments derived therefrom, or any other similar information
of any type or description, however such information might be obtained or
recorded, arising out of or in any way relating to the business of the
Corporation or obtained as a result of his Employment by the Corporation except
as disseminated to the public at large or industry generally. The Employee
acknowledges that all of the foregoing are proprietary information, and are the
exclusive property of the Corporation. The covenants contained in this Section 8
shall survive Employee’s employment and the termination of this Agreement.


(b) The Employee agrees and acknowledges that the Corporation does not have any
adequate remedy at law for the breach or threatened breach by the Employee of
Employee’s covenant, and agrees that the Corporation shall be entitled to
injunctive relief to bar the Employee from such breach or threatened breach in
addition to any other remedies which may be available to the Corporation at law
or in equity.


9. Inventions, Designs and Secrecy. Except as otherwise provided in this
Section 9, the Employee: (a) shall hold in a fiduciary capacity for the benefit
of the Corporation all secret or confidential information, knowledge, or data of
the Corporation or its business operations obtained by the Employee during
Employee’s employment by the Corporation, which shall not be generally known to
the public or recognized as standard practice (whether or not developed by the
Employee) and shall not, during his employment by the Corporation and after the
termination of such Employment for any reason, communicate or divulge any such
information, knowledge or data to any person, firm or corporation other than the
Corporation or persons, firms or corporations designated by the Corporation;
(b) shall promptly disclose to the Corporation all designs, inventions, software
programs, ideas, devices, and processes made or conceived by Employee alone or
jointly with others, from the time of entering the Corporation's employment
until such employment is terminated and within the six  (6) month period
immediately following such termination, relevant or pertinent in any way,
whether directly or indirectly, to the Corporation's business or production
operations or resulting from or suggested by any work which the Employee may
have done for the Corporation or at its request; (c) shall, at all times during
his Employment with the Corporation, assist the Corporation in every proper way
(entirely at the Corporation's expense) to obtain and develop for the
Corporation's benefit patents or copyrights on such on such designs, software
programs, inventions, ideas, devices and processes including without limitation
software code, software, and software files and listings to be used with
industrial automation and industrial robots, whether or not patented;
trademarked, or copyrighted and (d) shall do all such acts and execute,
acknowledge and deliver all such instruments as may be necessary or desirable in
the opinion of the Corporation to vest in the Corporation the entire interest in
such designs, inventions, ideas, devices, and processes referred to above. The
foregoing to the contrary notwithstanding, the Employee shall not be required to
assign or offer to assign to the Corporation any of the Employee's rights in any
invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used and which was developed entirely on the
Employee's own time, unless (a) the design or invention related to (i) the
business of the Corporation or (ii) the Corporation's actual or demonstrably
anticipated research or development, or (b) the design, software or invention
results from any work performed by the Employee for the Corporation. The
Employee acknowledges Employee’s prior receipt of written notification of the
limitation set forth in the preceding sentence and the Employee's obligation to
assign or offer to assign to the Corporation the Employee's rights in designs
and inventions.


--------------------------------------------------------------------------------



 
10. Covenant Not to Compete.


(a) During Employment Period. During the Employment Period, the Employee shall
not engage its services for a firm or business that directly or indirectly
competes with the business activities of the Corporation and its subsidiaries,
nor engage in or in any manner be connected or concerned, directly or
indirectly, whether as an officer, director, stockholder, partner, owner,
employee, creditor, or otherwise, with the operation, management, or conduct of
any business that competes with or is of a nature similar to that of the
Corporation.


--------------------------------------------------------------------------------


 
(b) Following Termination of Employment Period. Within the one (1) year period
immediately following the later of the end of the Employment Period or
termination of the Employee's Employment with the Corporation, for any reason
except as set forth below, the Employee shall not, without the prior written
consent of the Corporation, which consent may be withheld at the sole discretion
of the Corporation: (a) engage in or in any manner work on, or be connected or
concerned, directly or indirectly, whether as an officer, director, stockholder,
partner, owner, employee, creditor, or otherwise with the operation, management,
or conduct of any business that is working on any project or similar type
project or related area of work that the Employee participated in while with the
Corporation or is directly competitive with the Corporation, anywhere in the
United States, and any other area in which the Corporation is, or reasonably
contemplating, doing business at the time of such termination ; (b) solicit,
contact, interfere with, or divert any customer served by the Corporation, or
any prospective customer identified by or on behalf of the Corporation, during
the Employee's Employment with the Corporation; or (c) solicit any person then
or previously employed by the Corporation to join the Employee, whether as a
partner, agent, employee or otherwise, in any enterprise engaged in a business
similar to the business of the Corporation being conducted at the time of such
termination. For purposes of this Agreement, the business is deemed to be the
development and maintenance of computer software, controls, and hardware
electronics for use in robotics, manufacturing, motion control, and automation
industries and that all such software and hardware is owned and shall be
exclusively owned by the Corporation.


The covenants contained in this Paragraph 10 shall survive the termination of
Employee's employment under this Agreement.
 
11. Severability. The covenants of the Employee contained in Sections 8, 9, and
10 of this Agreement shall each be construed as an agreement independent of any
other provision in this Agreement, and the existence of any claim or cause of
action of the Employee against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of such covenants. Both parties hereby expressly agree and contract
that it is not the intention of either party to violate any public policy, or
statutory or common law, and that if any sentence, paragraph, clause, or
combination of the same of this Agreement is in violation of the law, such
sentence, paragraph, clause or combination of the same shall be void, and the
remainder of such paragraph and this Agreement shall remain binding on the
parties to make the covenants of this Agreement binding only to the extent that
it may be lawfully done. In the event that any part of any covenant of this
Agreement is determined by a court of law to be overly broad thereby making the
covenant unenforceable, the parties hereto agree, and it is their desire, that
such court shall substitute a judicially enforceable limitation in its place,
and that as so modified the covenant shall be binding upon the parties as if
originally set forth herein.


--------------------------------------------------------------------------------




12. Termination.


(a) Termination for Just Cause. The Corporation shall have the option to
terminate the Employment Period, effective immediately upon written notice of
such termination to the Employee, for Just Cause. For purposes of this
Agreement, the term "Just Cause" shall mean the occurrence of any one or more of
the following events: (a) the death or permanent total disability of the
Employee or Employee’s absence from active Employment by reason of illness or
incapacity for a period of sixty (60) consecutive days; (b) the breach by the
Employee of Employee’s covenants under this Agreement; (c) the commission by the
Employee of theft or embezzlement of Corporation property or other acts of
dishonesty; (d) the commission by the Employee of a crime resulting in injury to
the business, property or reputation of the Corporation or any affiliate of the
Corporation or commission of other significant activities harmful to the
business or reputation of the Corporation or any affiliate of the Corporation;
(e) the willful refusal to perform or substantial neglect of the activities to
be performed by the Employee pursuant to Section 1  hereof; or (f) termination
of the business of the Corporation for any reason.


Upon termination of the Employment period for Just Cause, the Employee shall
have no rights to any future fees for any period beyond the effective date of
termination.


(b) Termination without Just Cause. If the Employment Period is terminated by
the Corporation without Just Cause during the first twelve month period of
employment, the Employee shall receive a payment equal to the lesser of (i) one
month of his current salary or (ii) the difference between the Salary he has
already been paid for services and his annual Salary.


If Employee is terminated for Just Cause, Employee shall be entitled only to
reimbursement for Benefits and Salary accrued but unpaid through the date of
termination and shall receive no amount for severance.
 
14. General Provisions.


(a) Goodwill. The Corporation has invested substantial time and money in the
development of its products and services, soliciting clients and creating
goodwill. By accepting this Employment Agreement with the Corporation, the
Employee acknowledges that the customers are the customers of the Corporation
and that any goodwill created by the Employee belongs to and shall inure to the
benefit of the Corporation.


(b) Notices. Any notice required or permitted hereunder shall be made in writing
(i) either by actual delivery of the notice into the hands of the party
thereunder entitled, o (ii) by the mailing of the notice in the United States
mail, certified or registered mail, return receipt requested, all postage
prepaid and addressed to the party to whom the notice is to be given at the
party's respective address as set forth in the records of the Corporation.


--------------------------------------------------------------------------------


 
The notice shall be deemed to be received in case (i) on the date of its actual
receipt by the party entitled thereto and in case (ii) on the date which is
three (3) days after its mailing.


(c) Amendment and Waiver. No amendment or modification of this Agreement shall
be valid or binding upon the Corporation unless made in writing and signed by an
officer of the Corporation duly authorized by the Board of Directors or upon the
Employee unless made in writing and signed by Employee. The waiver by the
Corporation of the breach of any provision of this Agreement by the Employee
shall not operate or be construed as a waiver of any subsequent breach by
Employee. The waiver by the Employee of the breach of any provision of this
Agreement by the Corporation shall not operate or be construed as a waiver of
any subsequent breach by Corporation.


(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the Employee's duties and payment as an Employee to
the Corporation, and there are no representations, warranties, agreements or
commitments between the parties hereto with respect to Employee’s Employment
except as set forth herein.


(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State in
which the Employee is employed at the time of Termination. The Parties
acknowledge and agree that any dispute resolution regarding the Employee’s
employment shall be adjudicated in any Federal court located in the State in
which the Employee is employed at the time of Termination, unless otherwise
mutually agreed by the parties.


(f) Severability. If any provision of this Agreement shall, for any reason, be
held unenforceable, such provision shall be severed from this Agreement unless,
as a result of such severance, the Agreement fails to reflect the basic intent
of the parties. If the Agreement continues to reflect the basic intent of the
parties, then the invalidity of such specific provision shall not affect the
enforceability of any other provision herein, and the remaining provisions shall
remain in full force and effect.


(g) Assignment. The Employee may not under any circumstances delegate any of
Employee’s rights and obligations hereunder without first obtaining the prior
written consent of the Corporation. This Agreement and all of the Corporation's
rights and obligations hereunder may be assigned or transferred by it, in whole
or in part, to be binding upon and inure to the benefit of any subsidiary or
successor of the Corporation.


--------------------------------------------------------------------------------


 
(h) Costs of Enforcement. In the event of any suit or proceeding seeking to
enforce the terms, covenants, or conditions of this Agreement, the prevailing
party shall, in addition to all other remedies and relief that may be available
under this Agreement or applicable law, recover its or its reasonable attorneys'
fees and costs as shall be determined and awarded by the court.


IN WITNESS WHEREOF, this Agreement is entered into as of the day and year first
above written.
 
EMPLOYEE:
 
CORPORATION:
CoroWare Technologies, Inc.
         
By:
             
Its:
       


Approved by Innova Holdings, Inc.


By: _______________________________________




--------------------------------------------------------------------------------


 